La Jueza Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
En el día de hoy atendemos una controversia relacionada con una de las partes más cruciales del proceso arbitral: la ejecución del laudo y su relación con la gestión judicial. Nos corresponde resolver si luego de un proceso de impugnación de un laudo que culminó en su confirmación, procede con-cluir que la obligación contenida en cierta disposición debió ser cumplida al vencer el término de treinta (30) días con-tado desde la emisión del laudo como éste expresara o, a contrario sensu, desde finalizado el trámite judicial.
Concluimos que los derechos y las obligaciones conteni-dos en un laudo que ha sido confirmado por los tribunales son válidos y efectivos desde la fecha de su emisión. Esto es en conformidad con el propósito del proceso de arbitraje y la finalidad del laudo. No obstante, ante los hechos parti-culares de este caso, en que por los propios actos de la parte a quien beneficiaba la disposición hubo imposibilidad de cumplir con ese plazo, no podemos permitir que el in-cumplimiento del referido término le aproveche.
*994I
Mediante Sentencia de 3 de junio de 1999 se disolvió el matrimonio del Sr. Jorge Alfredo Vivoni Farage (en adelante el peticionario) y la Sra. María de Lourdes Ortiz Carro (en adelante la recurrida). En ésta se incorporaron una serie de estipulaciones, entre las cuales figuraba: someter a un arbi-traje los asuntos relacionados a la partición y liquidación de la comunidad de bienes gananciales habida entre ellos una vez decretado el divorcio por consentimiento mutuo.(1)
La controversia que llega ante nuestra consideración es respecto a una de las propiedades que se habrían de liqui-dar, el hogar conyugal ubicado en la urbanización La Pe-nínsula en Cidra (en adelante La Península). Esta propie-dad inmueble estaba inscrita a nombre de Steri-Tech, Inc., una corporación autorizada y organizada para hacer nego-cios al amparo de las leyes de Puerto Rico y cuyos únicos accionistas eran ambos ex cónyuges.
Tras numerosos incidentes procesales, incluyendo la de-negación de la impugnación del “Laudo Parcial”(2) y el “Laudo Final”(3) instada por la recurrida, el árbitro emitió el “Laudo Final Actualizado” el 13 de marzo de 2001. Éste distribuyó de forma definitiva los bienes muebles e inmue-bles del caudal comunal, incluyendo la corporación Steri-*995Tech, Inc. y La Península. Con relación a la corporación, el laudo determinó que:
Las acciones corporativas de Steri-Tech, Inc. se le adjudican a VIVONI.... Se le concede a VIVONI un plazo de treinta (30) días a partir del recibo de este laudo para pagarle a ORTÍZ la cantidad de $1,716,752 en pago del balance de su participa-ción en la comunidad de bienes, la cual incluye su participa-ción en dichas acciones. Apéndice del Recurso en apelación, pág. 867.
Respecto a La Península, el laudo determinó que:
Debido a que uno de los bienes inmuebles adjudicados a ORTIZ (residencia en la Urb. La Península, Cidra, Puerto Rico) así como los bienes muebles que se encuentran en dicha propiedad pertenecen a la corporación Steri-Tech, Inc., VI-VONI viene obligado a hacer las gestiones pertinentes, cum-pliendo con todos los requisitos legales, para que dichas pro-piedades sean transferidas a ORTIZ libres de gravamen. Si por alguna razón, la que sea, el título de dichas propiedades no puede ser transferido a ORTIZ, dentro de los treinta (30) días siguientes a la fecha de este laudo, VIVONI vendrá obli-gado a pagar a ORTIZ en efectivo la cantidad correspondiente al valor asignado a dicha propiedad en esta partición, inclu-yendo el valor asignado a los bienes muebles que se encuen-tran en la propiedad.(4)
Debido a que el titular de dichas propiedades es la corpo-ración Steri-Tech, Inc., la transferencia de dichas propiedades a ORTIZ podría tener un impacto contributivo. VIVONI asu-mirá cualquier responsabilidad o deuda contributiva que surja como consecuencia de la transferencia de la corporación a ORTIZ de las propiedades correspondientes ya que ORTIZ debe recibir las propiedades por el valor asignado a éstas en este laudo, libre de cargas ó [sic] gravámenes. Apéndice 11 del Re-curso en apelación, pág. 870.
Cabe señalar que el 6 de abril de 2001 el peticionario, por conducto de su representante legal, le solicitó a la re-currida que le informara cuándo podían otorgar las escri-turas correspondientes para traspasar los bienes inmue-bles que le fueron adjudicados.(5)
*996Por su parte, el 1 de mayo de 2001, la recurrida peti-cionó al Tribunal de Primera Instancia la revocación del “Laudo Final Actualizado” y que se negara poner en efecto éste. En esencia, argüyó que el laudo no había resuelto todas las controversias que fueron sometidas ante el árbi-tro, que éste faltó a su derecho al debido proceso de ley al celebrar entrevistas ex parte con empleados de Steri-Tech, Inc., y que actuó en exceso de la facultad delegada en el pacto de sumisión y resolviendo en manifiesta desatención al derecho. El foro primario declaró “no ha lugar” esa petición. Por otra parte, el peticionario solicitó la correc-ción y modificación del laudo con respecto a las cantidades y los cómputos de ciertas partidas. A esta petición, el tribunal de instancia dictaminó “[n]ada más que disponer”.
En desacuerdo con las decisiones del tribunal de instan-cia, ambas partes acudieron al Tribunal de Apelaciones. El 19 de septiembre de 2002, el foro apelativo intermedio re-vocó las resoluciones recurridas y concluyó que procedía la revisión del laudo. Como consecuencia, devolvió el caso al foro primario para que determinara si debía revocarse el laudo por desviarse de lo pactado y por violación al debido proceso de ley, así como, si hubo errores de cómputo en las partidas cuestionadas. Además, ordenó la designación de un comisionado a los efectos de actualizar las partidas que serían adjudicadas a cada parte y que se tomaran las me-didas cautelares necesarias para la protección y adminis-tración efectiva de los bienes.
Así las cosas, el 6 de diciembre de 2005 el tribunal de instancia emitió una sentencia mediante la cual desestimó la impugnación del “Laudo Final Actualizado” y lo confirmó. No obstante, modificó y actualizó varias partidas.
Según surge del expediente, el peticionario, por conducto de su representante legal, se comunicó nuevamente con la recurrida el 28 de diciembre de 2005. Le solicitó a ésta co-ordinar el otorgamiento de las escrituras correspondientes.
Inconforme con la determinación del Tribunal de Pri-mera Instancia, la recurrida acudió nuevamente al Tribunal de Apelaciones planteando la comisión de treinta y dos (32) *997errores. El 28 de diciembre de 2006, el foro apelativo con-cluyó que el “Laudo Final Actualizado” era válido y había dispuesto de todas las controversias entre las partes, por lo que su cuestionamiento no afectaba su finalidad, sino su ejecutabilidad. También modificó algunas partidas.(6) De esta decisión, la recurrida acudió ante nos. Mediante reso-lución emitida el 20 de abril de 2007 denegamos el auto de certiorari, así como dos (2) reconsideraciones presentadas por ésta. El mandato fue devuelto al Tribunal de Primera Instancia el 17 de julio de 2007.
El 28 de julio de 2007, el peticionario le cursó una carta a la recurrida con el fin de hacer las transferencias corres-pondientes sobre la titularidad de los bienes inmuebles contenidos en el laudo. El 1 de agosto de 2007, el peticio-nario compareció ante el foro primario y solicitó la ejecu-ción parcial del laudo en cuanto a los bienes inmuebles. Posteriormente, se ordenó al peticionario preparar un pro-yecto de orden de ejecución parcial.
El 4 de octubre de 2007, la recurrida solicitó ante el tribunal de instancia la suma líquida de un millón cien mil dólares ($1,100,000) correspondiente a la adjudicación de La Península. También peticionó los intereses sobre esta suma a razón de diez punto cincuenta por ciento (10.50%), interés legal prevaleciente a la fecha de haberse emitido el laudo el 13 de marzo de 2001. Indicó, además, “que aún bajo el escenario de que el término de 30 días antes aludido se compute desde que la Resolución dictada en este caso por el Tribunal Supremo advino final y firme dicho término transcurrió”.(7)
El 5 de octubre de 2007, notificado el 14 de noviembre de 2007, el tribunal de instancia declaró “con lugar” la so-licitud del peticionario y emitió una orden para la expe-*998dición de mandamientos, mediante los cuales se efectua-rían las correspondientes escrituras de transferencias de todos los inmuebles entre las partes.
No obstante, el 13 de noviembre de 2007 la recurrida presentó una segunda moción para reiterar su solicitud del 4 de octubre de 2007. El foro primario le concedió la opor-tunidad al peticionario de expresarse sobre las mociones presentadas por ésta. Así las cosas, el 3 de diciembre de 2007, la recurrida instó una tercera solicitud de cumpli-miento parcial del laudo. Estas fueron denegadas por el tribunal de instancia el 10 de diciembre de 2007. Final-mente, el 19 de diciembre de 2007 se expidió el manda-miento correspondiente y el 4 febrero de 2008 se otorgaron las escrituras ordenadas.(8) De esta orden la señora Ortiz recurrió al Tribunal de Apelaciones el 9 de enero de 2008. Ese recurso fue expedido el 4 de marzo de 2008, como con-secuencia quedaron paralizados todos los trámites ante el Tribunal de Primera Instancia.
El 26 de noviembre de 2008, el foro apelativo intermedio revocó la determinación recurrida y declaró la nulidad de los mandamientos expedidos y las escrituras otorgadas, por en-tender que como el término de treinta (30) días dispuesto en el laudo había vencido sin haberse “iniciado gestión alguna para el traspaso”, lo que procedía era el pago en efectivo de la cantidad correspondiente al valor asignado a la propiedad en controversia más los intereses legales desde el 12 de abril de 2001 hasta que se realizara el pago. Razonó que las mo-ciones presentadas no habían impugnado lo dispuesto en el laudo con relación a La Península. Concluyó que computar el término de treinta (30) días desde el 17 de julio de 2007, equivaldría a enmendar el laudo, facultad de la que carece el foro de instancia. (9)
Inconforme, el peticionario acude ante este Tribunal *999mediante recurso de apelación y alega los señalamientos de error siguientes:
Erró el Tribunal de Apelaciones al resolver que las disposi-ciones del laudo de arbitraje eran exigibles desde la fecha de su emisión a pesar de las múltiples impugnaciones que del mismo presentase la apelada, las cuales impidieron su ejecución.
El Honorable Tribunal de Apelaciones se encontraba impe-dido de dilucidar controversias ya resueltas por sentencias del propio foro apelativo intermedio que son finales, firmes e inapelables. Además, erró al anular ciertas ordenes [sic] del TPI de las cuales no se solicitó revisión a tiempo y/o mediante certiorari, sino en unas mociones de auxilio de jurisdicción que fueron denegadas de plano por el Tribunal de Apelaciones.(10) Recurso en apelación, pág. 13.
Mediante resolución emitida el 17 de julio de 2009 aco-gimos como certiorari la solicitud de apelación presentada por el peticionario y concedimos a la recurrida término para mostrar causa por la cual no debíamos expedir el recurso.
En su escrito, el peticionario, por una parte, arguye que el laudo advino ejecutable al devolverse el mandato el 17 de junio de 2007; momento cuando éste pudo acudir al tribunal de instancia a solicitar su ejecución. Señala que esto es consecuencia directa del derecho que les asiste a las partes a impugnar un laudo de arbitraje o solicitar su corrección. Previo a esa fecha, la impugnación tenía el efecto de impedir la exigibilidad del cumplimiento especí-fico de las disposiciones del laudo.
Asimismo, el peticionario plantea que, ante los hechos del caso, aplica la “Doctrina de Actos Propios”, puesto que ahora la recurrida intenta beneficiarse del transcurso del tiempo causado por sus propios actos.
Por su parte, la recurrida aduce que el laudo debía ser cumplido desde su emisión, particularmente cuando los *1000asuntos de la propiedad nunca fueron cuestionados.(11) Asi-mismo, indica que las órdenes del Tribunal de Primera Ins-tancia alteran la norma de abstención judicial en asuntos resueltos por un laudo de arbitraje. Al respecto señala que “la norma existente es que los tribunales no habrán de intervenir o alterar las decisiones del árbitro para aplicar el derecho aplicable”.(12)
Señala, además, que Steri-Tech, Inc. y peticionario han incumplido con el mantenimiento de La Península.
Asimismo, indica que, estando presentado el recurso de certiorari ante el Tribunal de Apelaciones, el peticionario otorgó las escrituras ante el alguacil.(13)
Examinados los argumentos de ambas partes, procede-mos a resolver.
II
Desde hace varias décadas muchas jurisdicciones han adoptado métodos alternos de solución de disputas. Puerto Rico se ha unido a esta tendencia y ha promovido el desarrollo de mecanismos alternos informales para la solución de conflictos,(14) primero mediante programas de me-*1001diación y, posteriormente, a través del arbitraje y la eva-luación neutral.
Así las cosas, este Tribunal ha declarado que:
...es política pública de la Rama Judicial fomentar la uti-lización de mecanismos complementarios al sistema adjudica-tivo tradicional con el fin de impartir justicia en una forma más eficiente, rápida y económica. Regla 1.01 del Reglamento de Métodos Alternos para la Solución de Conflictos, 4 L.P.R.A. Ap. XXIX, R.l(l.Ol).
Los métodos alternos mencionados han sido integrados a diversidad de controversias presentadas ante los tribu-nales, más allá de las disputas comerciales tradicionales y de relaciones laborales. Entre ellos se encuentran: cobro de dinero, pensiones alimenticias, relaciones filiales, agresio-nes, disputas entre arrendador y arrendatario, conflictos entre parejas, familiares y vecinos, así como con relación a contratos de construcción, de servicios o de ventas.(15)
Ahora bien, nos urge analizar un aspecto sumamente importante que se suscita en el caso de autos y su largo trámite arbitral y judicial: el uso del arbitraje para efec-tuar la partición y liquidación de los bienes conyugales con posterioridad al decreto de un divorcio por consentimiento mutuo. A pesar de que ambas partes no han planteado este asunto, no podemos obviar que esta cuestión está en ex-tremo relacionada con la controversia que las partes nos presentan. Es necesario que nos expresemos al respecto. De lo contrario, el silencio de este Tribunal podría enten-derse como su aprobación tácita y alimentaría tal proceder.
A. Nuestro ordenamiento jurídico favorece el uso de métodos alternos de solución de conflictos y con mayor particularidad el arbitraje. La Ley Núm. 376 de 8 de mayo de 1951, conocida como Ley de Arbitraje de Puerto Rico, 32 L.P.R.A. sec. 3201 et seq., a través de un lenguaje *1002más amplio y flexible que su contraparte federal,(16) per-mite el que dos (2) o más partes convengan por escrito en someter a arbitraje cualquier controversia que pudiera ser objeto de una acción existente entre ellos a la fecha del convenio de someter a arbitraje. 32 L.P.R.A. sec. 3201. Véase D.M. Helfeld, La Jurisprudencia Creadora: Factor Determinante en el Desarrollo del Derecho de Arbitraje en Puerto Rico, 70 Rev. Jur. U.P.R. 1, 54-55 (2001).
Así las cosas, hemos examinado el uso de estipulaciones mediante las que se conviene el arbitraje para sacar del cauce judicial las disputas comerciales. Febus y otros v. MARPE Const. Corp., 135 D.P.R. 206 (1994). Al respecto hemos expresado que, como norma general, la jueza o el juez aceptará las estipulaciones que las partes le sometan para finalizar un pleito o un incidente en éste. Rodríguez Rosado v. Zayas Martínez, 133 D.P.R. 406, 410 (1993). Esto, pues, las estipulaciones “ ‘persigue[n] evitar dilaciones, inconvenientes y gastos y su uso debe alentarse para lograr el propósito de hacer justicia rápida y económica’ ”. Mun. de San Juan v. Prof. Research, 171 D.P.R. 219, 238 (2007), citando a P.R. Glass Corp. v. Tribunal Superior, 103 D.P.R. 223, 231 (1975). Ante esto, no podemos ignorar que tales propósitos son afines a los del arbitraje.
Sin embargo, los tribunales no están obligados a apro-bar las estipulaciones que se le sometan. Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 72 (1987). Véase, además, Rodríguez Rosado v. Zayas Martínez, supra. La autonomía de la voluntad de los contratantes no es irrestricta, pues “[l]os contratantes pueden establecer los pactos, cláusulas y condiciones que tengan por conveniente, siempre que no sean contrarios a las leyes, a la moral, ni al orden público. Art. 1207 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3372.
Al respecto, hemos sido particularmente cautelosos al examinar las estipulaciones en los casos de familia e insis-*1003tentes en aquéllos relacionados con alimentos de menores. Rodríguez Rosado v. Zayas Martínez, supra; Negrón Rivera y Bonilla, Ex parte, supra. Asimismo, hoy enfatizamos nue-vamente la prudencia con la que los jueces y las juezas deben examinar las estipulaciones en casos de familia y singularmente las estipulaciones de los cónyuges en un divorcio por consentimiento mutuo.
B. Por otro lado, en Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 277 (1978), reconocimos la causal de divorcio por consentimiento mutuo y destacamos que no se aceptaría petición alguna al amparo de esa causal sin que las partes adjuntaran las estipulaciones sobre la división de bienes, el sustento de las partes y otras consecuencias del divorcio. Esto, en reconocimiento de la delicadeza de tales asuntos y, más aún, para asegurarnos de que la petición de divorcio no fuera producto de la irreflexión o de la coacción y hasta tanto la Asamblea Legislativa no prescribiera otras normas. Íd. Además, hemos señalado que
... la imposición del requisito de estipular lo relativo a la división de bienes tiene el propósito de que una vez se haya decre-tado el divorcio las partes no tengan que enfrentarse de nuevo a dilucidar aspectos de la liquidación del régimen económico que puedan traer hostilidades y desavenencias entre ellos. Todos los componentes del proceso —jueces, abogados y peticionarios— deben cerciorarse de que antes de redactar las estipulaciones, han pasado por un proceso deliberativo que les haya permitido meditar sobre las consecuencias económicas que el divorcio ten-drá para cada uno. Aveces, la prisa por obtener el divorcio hace que se lleguen a acuerdos que las partes no pueden cumplir, recargando a los tribunales con incidentes relacionados con el incumplimiento de las estipulaciones. (Énfasis suplido.) Igaravidez v. Ricci, 147 D.P.R. 1, 7 esc. 2 (1998).
En este caso hemos visto como se desvirtuó el propósito de una de las normas establecidas en Figueroa Ferrer v. E.L.A., supra, utilizando la estipulación para dirigir el pleito a un procedimiento de arbitraje y las consecuencias que acarreó su mal uso. El tribunal de instancia autorizó la disolución del vínculo matrimonial del peticionario y la re-*1004currida por la causal de consentimiento mutuo.(17) Asi-mismo, aprobó la estipulación de que se tramitaran todos los asuntos relacionados con la liquidación de la comuni-dad de bienes resultante mediante un proceso de arbitraje. Once (11) años más tarde, las partes continúan litigando sobre estos bienes. Todo el proceso arbitral y judicial ha estado mediado por la falta de consenso entre ambas par-tes con relación a la liquidación de sus haberes.
Por todo lo expuesto —y ante el hecho de que el uso del arbitraje en estos casos puede exacerbar otros problemas al no existir parámetros claros para su empleo en este tipo de relaciones— este Tribunal rechaza el uso de las estipu-laciones para someter a arbitraje la partición y liquidación del caudal de la Sociedad de Bienes Gananciales, luego de decretado el divorcio por la causal de consentimiento mutuo. De lo contrario se dejarían inconclusos aspectos tan importantes y de suma delicadeza que deben ser resueltos a la hora de disolver el vínculo conyugal.
Señalamos que de forma alguna rechazamos los benefi-cios que el arbitraje, en aspectos esenciales de un divorcio o en otro tipo de disputas familiares, pueda proporcionar^18) *1005Aunque para algunos cónyuges el proceso adversativo en los tribunales es la mejor opción para llevar todos los asun-tos relacionados con el divorcio, éste puede no serlo para otros.(19) No obstante, en Puerto Rico no existen paráme-tros para lidiar con los efectos económicos del divorcio me-diante el arbitraje. La creación de éstos no nos compete. Situación distinta sería que la Asamblea Legislativa auto-rice su uso y establezca parámetros para estos casos.
Contrario a lo que sucede en las relaciones comerciales y laborales, el proceso de divorcio y todo lo que éste con-lleva está cargado de las más íntimas emociones, senti-mientos y no necesariamente ambos cónyuges están en igual posición económica y emocional, entre otros aspectos.(20) Esto nos dificulta equiparar el trámite arbitral en un divorcio con el arbitraje comercial.(21)
No obstante, debido al largo tiempo que este caso lleva litigándose, sería en extremo perjudicial para las partes involucradas que descartemos el trámite arbitral y judicial que se ha suscitado por los pasados once (11) años. Des-pués de todo, la sentencia que lo estableció ya es final y *1006firme. Sin embargo, advertimos que no se favorece el uso desvirtuado del arbitraje en los divorcios y mucho menos el que los tribunales autoricen este tipo de estipulaciones en casos de divorcio por consentimiento mutuo. En esos casos, la estipulación debe contener lo relativo a la división de bienes. Figueroa Ferrer v. E.L.A., supra.
Así las cosas, hoy hacemos eco de nuestra expresión en Negrón Rivera y Bonilla, Ex parte, supra, pág. 66, optimis-tas de que esta vez nuestras palabras sí sean atendidas:
Los hechos del caso ante nos son ilustrativos de los proble-mas que surgen en los casos de divorcio por la causal de con-sentimiento mutuo. Demuestran una vez más la urgente ne-cesidad que existe de aprobar guías y reglamentación uniforme en esta crucial área del derecho de familia y de que haya una mayor, efectiva y adecuada intervención por parte de los tribunales y de los abogados de las partes en el proceso. Reflejan, además, la falta de asesoramiento responsable a las partes por sus abogados. (Escolio omitido.)
Dicho esto, procedemos a analizar la controversia particular traída ante nuestra atención.
i — I
Se presentó ante nos una controversia respecto a la eje-cución de un laudo cuya validez ha sido confirmada por los tribunales en conformidad con la Ley Núm. 376, supra. Señalamos que nuestro examen se limita a la ejecución del laudo respecto a la propiedad inmueble La Península.
A. En nuestro ordenamiento jurídico existe una política pública vigorosa que favorece la sumisión de las partes a los procedimientos de arbitraje al amparo de la doctrina de la autonomía de los contratantes, en tanto y en cuanto haya sido pactado y se limite a lo concertado. 32 L.P.R.A. sec. 3201 y 31 L.P.R.A. sec. 3372. Véanse: Municipio Mayagüez v. Lebrón, 167 D.P.R. 713 (2006); Crufon Const, v. Aut. Edif. Pubs., 156 D.P.R. 197 (2002).
Mediante este método alterno de solución de disputas, las partes sustituyen a los tribunales por un árbitro que *1007determine todas las cuestiones de hecho y de derecho ha-bidas entre ellas. Autoridad sobre Hogares v. Tribl. Superior, 82 D.P.R. 344 (1961); Junta Relaciones del Trabajo v. N.Y. & P.R. S/S. Co., 69 D.P.R. 782 (1949). Finalizado el trámite ante el árbitro, las determinaciones de éste conte-nidas en el laudo son, como norma general, finales e inape-lables, por lo que las cuestiones atendidas en el laudo no pueden litigarse ante los tribunales. J.R.T. v. Otis Elevator Co., 105 D.P.R. 195 (1976). Esta norma se encuentra arrai-gada en el principio de autorrestricción y en la deferencia que los tribunales otorgamos a los árbitros. Febus y otros v. MARPE Const. Corp., supra.
No obstante, nuestro ordenamiento reconoce unas ins-tancias en las que se autoriza la intervención judicial. La revisión judicial se permite cuando las partes convienen expresamente que la controversia sometida al árbitro sea resuelta conforme a derecho. Febus y otros v. MARPE Const. Corp., supra, págs. 216-217; U.C.P.R. v. Triangle Engineering Corp., 136 D.P.R. 133, 142 (1994); Rivera v. Samaritano & Co., Inc., 108 D.P.R. 604, 608 (1979). Asi-mismo, la Ley Núm. 376, supra, otorga un término de un (1) año para la confirmación del laudo y un periodo de tres (3) meses para solicitar la revocación, modificación o co-rrección de un laudo limitada a los motivos expuestos en la ley y que han sido previamente examinadas por este Foro. 32 L.P.R.A. secs. 3221 y 3224. Véase, además, Autoridad sobre Hogares v. Tribl. Superior, supra.
Al concluir el trámite y expedirse una orden para con-firmar, modificar, corregir o revocar el laudo, se dicta una sentencia de conformidad que “tendrá la misma fuerza y vigor en todo respecto y estará sujeta a las mismas dispo-siciones de ley que se refieran a sentencias en una acción civil” y puede ser recurrida mediante el recurso de certiorari. 32 L.P.R.A. sec. 3227. Véase 32 L.P.R.A. secs. 3225 y 3228.
En el caso de autos, los tribunales intervinieron al ha-berse presentado oportunamente peticiones para revocar el laudo, por una parte, y corregirlo, por otra. No obstante, *1008acude ante nos una de las partes para que examinemos específicamente cuándo un laudo —que determina la rea-lización de un negocio jurídico en un periodo de tiempo contado desde la emisión del laudo— adviene ejecutable y exigible. Por lo tanto, centramos nuestra atención en la ejecución de un “Laudo de Arbitraje”.
B. En gran parte de los casos, los laudos son ejecutados voluntariamente por las partes. Domke on Commercial Arbitration, 3ra ed., Minnesota, Ed. West Thomson, 2009, Vol. II, pág. 41-1; Helfeld, supra, pág. 100. En tales circunstancias, aplica nuestra expresión en.conformidad con el Art. 21 de la Ley Núm. 376, supra, de que “[n]o se precisa de la confirmación judicial para la validez y efectividad de un laudo de otro modo válido”. Autoridad sobre Hogares v. Tribl. Superior, supra, pág. 361.
No obstante, existen situaciones en que las partes —o alguna de éstas— difieren sobre la validez o corrección del laudo, se resisten a su cumplimiento o sencillamente prefieren la confirmación de éste por los tribunales. En tales situaciones, a falta de una ejecución voluntaria, la parte que persigue su cumplimiento tiene la opción de solicitar la confirmación del laudo mediante un procedimiento sumario y su posterior ejecución a través los procedimientos establecidos para la ejecución de sentencias. 32 L.P.R.A. secs. 3202, 3221, 3225 y 3227. Véanse, además: Domke, op. cit., pág. 42-1; S.J. Ware, Principles of Alternative Dispute Resolution, 2da ed., Minnesota, Ed. West Thomson, 2001, págs. 22 y 109-110.
Cabe apuntar que la confirmación del laudo por una sentencia no implica que éste haya carecido de validez y efectividad hasta finalizado el trámite judicial. Negarlo du-rante ese periodo derrotaría la finalidad y obligatoriedad que distingue al “Laudo Arbitral” y protegería el uso de prácticas dilatorias para no cumplir con el laudo.(22) Por lo *1009tanto, concluimos que los derechos y las obligaciones de las partes fueron determinados en el laudo y no por la senten-cia que lo confirma. Sin embargo, ante la falta de ejecución voluntaria, el laudo ciertamente no podrá ser puesto en vigor sin otras medidas coercitivas, pero por razones de equidad como discutiremos adelante, esta falta de ejecu-ción no puede beneficiar a quien en principio se negara.
Por otra parte, la Asamblea Legislativa contempló la situación en la que una de las partes solicitara la confirmación del laudo, mientras que la otra parte peticionara oportunamente su revocación, modificación o corrección conforme a la citada Ley Núm. 376. 32 L.P.R.A. sec. 3224. Ante esta situación, el estatuto claramente expresa que el juez o la jueza podrá suspender los procedimientos iniciados por la parte contraria para poner en vigor el laudo en lo que se atiende la solicitud de revocación, modificación o corrección. Íd.
Indiscutiblemente, en ocasiones el tribunal preferirá no ordenar la ejecución de un laudo impugnado o del que se solicita algún cambio hasta que emita sentencia respecto a la moción para revocarlo, modificarlo o corregirlo. En otras circunstancias, como cuando ciertas disposiciones del laudo no sean cuestionadas y sean separables de aquéllas que sí lo fueran,(23) puede que permita la continuación de los procedimientos para ponerlo en vigor. Esto queda en la sana discreción del juzgador.
*1010En el caso de autos, ninguna de las partes recurrió a los tribunales, buscando la confirmación y ejecución del “Lau-do Final Actualizado” tan pronto fue emitido. A contrario sensu, la recurrida solicitó oportunamente su revocación, mientras que el peticionario argumentó su corrección. El laudo fue finalmente confirmado con ciertas correcciones y actualizaciones que en nada afectaron las disposiciones re-ferentes a La Península. Por lo tanto, la disposición que adjudicaba a la recurrida la propiedad —o la cantidad equivalente a su valor— era válida y obligatoria desde la emisión del laudo.
Empero, los principios que rigen el arbitraje tampoco son absolutos. Tiene mérito el argumento del peticionario respecto a la aplicación de la “Doctrina de Actos Propios” a la solicitud de la recurrida. Procedemos, entonces, al aná-lisis de la doctrina.
C. La prohibición de venire contra factum o de “ir contra los propios actos” forma parte del Art. 7 del Código Civil, 31 L.P.R.A. sec. 7, y está cimentado en la necesidad de proceder con buena fe en “el desenvolvimiento de las relaciones jurídicas, el ejercicio de los derechos y el cumplimiento de las obligaciones”. Int. General Electric v. Concrete Builders, 104 D.P.R. 871, 876 esc. 4, 877 (1976). Por ello hemos dispuesto que “[l]a conducta contradictoria no tiene lugar en el campo del Derecho, y debe ser impedida. Íd., pág. 877.
Además, hemos adoptado tres (3) elementos constituti-vos para la aplicación de la Doctrina de Actos Propios :(24)
(a) Una conducta determinada de un sujeto, (b) que haya engendrado una situación contraria a la realidad, esto es, apa-rente y, mediante tal apariencia, susceptible de influir en la conducta de los demás, y (c) que sea base de la confianza de otra parte que haya procedido de buena fe y que, por ello, haya obrado de una manera que le causaría un perjuicio si su con-*1011fianza quedara defraudada. Int. General Electric v. Concrete Builders, supra, pág. 878.
En el caso de autos, la recurrida en todo momento re-chazó el traspaso de la propiedad que ahora argumenta nunca estuvo en disputa; le solicitó al tribunal que no pu-siera en efecto el laudo; argumentó que la validez del laudo quedaba en suspenso y, por lo tanto, el peticionario no lo podía poner en ejecución.
Por otro lado, el peticionario le solicitó a la recurrida mediante carta en diversas ocasiones que suscribiera la escritura de traspaso de La Península, incluso previo a que la recurrida impugnara el “Laudo Final Actualizado”. Ade-más, el peticionario consignó algunas de las sumas debidas. En su momento, también peticionó al foro prima-rio la ejecución del laudo en cuanto a La Península.
Ante este cuadro fáctico, nos sorprende que ahora la recurrida exija el cumplimiento del laudo desde su emisión puesto que el peticionario pudo solicitar previamente su ejecución por medios coercitivos; que se entienda transcu-rrido el periodo de treinta (30) días, y que se le otorgara el pago de la suma líquida con intereses desde hace más de nueve (9) años. Su pretensión busca claramente el resul-tado opuesto al de sus declaraciones previas.
Concluimos que se dan a cabalidad los tres (3) elemen-tos de la “Doctrina de Actos Propios” en este caso: la recu-rrida incurrió en una conducta previa y durante el proceso judicial que influyó en los actos del peticionario para trans-ferir la propiedad. Exigirle al peticionario el pago de la suma líquida y los intereses luego de nueve (9) años de emitido el laudo conllevaría un indudable peijuicio para éste. Por lo tanto, rechazamos el petitorio de la recurrida.
Por otro lado, la recurrida reclama que la propiedad no recibió el mantenimiento necesario y requerido por la cor-poración interventora.(25) En principio, el laudo le exigía a *1012la recurrida que le informara a la compañía interventora la necesidad del mantenimiento, pero en algún momento, la recurrida y los menores cambiaron su residencia y la pro-piedad quedó en posesión de Steri-Tech, Inc.
Puesto que solamente contamos con las alegaciones de la recurrida al respecto, y muy a pesar de nuestro interés en que esta controversia finalice cuanto antes, nos vemos forzados a devolver los autos al Tribunal de Primera Ins-tancia para que determine si la compañía interventora debe efectuar algún tipo de arreglo a la propiedad por no brindar el mantenimiento requerido o compensar por la falta de éste hasta el momento del traspaso a la recurrida.
IV
Por lo antes expuesto, expedimos el auto solicitado y re-vocamos la Sentencia recurrida. Devolvemos los autos al Tribunal de Primera Instancia para la continuación de los procedimientos conforme a lo aquí resuelto.

*1013
Se dictará Sentencia de conformidad.


(1) Las partes estipularon que el laudo sería final, firme e inapelable y no con-vinieron que fuera conforme a derecho. Posteriormente, modificaron el acuerdo ini-cial en varias ocasiones, para prorrogar la fecha de emisión del laudo; para excluir ciertos bienes de la adjudicación, y para pactar que en caso de cualquier inconve-niente o impasse en la implantación o ejecución de los acuerdos referentes al manejo, la administración de bienes o la impugnación del laudo arbitral se pudiera recurrir al procedimiento ordinario dispuesto en la reglamentación pertinente.


(2) Ambas partes solicitaron la emisión de un “Laudo Parcial” para distribuir los bienes lo antes posible, ante la no disponibilidad de cierta información requerida por el árbitro para emitir un “Laudo Final” y por la alegada situación económica precaria que atravesaba una de las partes. Este fue emitido el 15 de mayo de 2000. Apéndice 11 de la Petición de apelación, pág. 828. El 30 de mayo de 2000, la recurrida presentó una “Solicitud de Revocación de Laudo Parcial”.


(3) El 31 de mayo de 2000, el árbitro emitió el “Laudo Final”, reservándose el cómputo final de ciertas partidas debido a no haber recibido información actualizada. El 28 de junio de 2000, la recurrida impugnó el “Laudo Final”. El Tribunal de Pri-mera Instancia consideró procedente que el árbitro completara su gestión en el tér-mino de cuarenta y cinco (45) días.


(4) El valor total asignado por el laudo a La Península y los bienes muebles que ella contiene fue de $1,100,000.


(5) Apéndice 7 del Recurso en apelación, pág. 394.


(6) La señora Ortiz Carro presentó una moción de reconsideración el 22 de enero de 2007. Esta fue denegada mediante Resolución de 9 de febrero de 2007.


(7) Apéndice de la Petición de apelación, pág. 718. Surge del expediente que la recurrida también cursó comunicación vía fax al peticionario el 10 de septiembre de 2007, expresándole que le correspondía satisfacer la suma de un millón cien mil dólares ($1,100,000) más los interés al interés legal prevaleciente a la fecha de emi-sión del laudo, en efectivo.


(8) El 4 de febrero de 2008, mediante escritura de cesión, Steri-Tech, Inc., repre-sentada por el peticionario, cedió la titularidad de La Península a la recurrida, re-presentada por el alguacil del Tribunal.


(9) El peticionario presentó una moción de reconsideración el 22 de diciembre de 2008 a la que el Tribunal de Apelaciones denegó.


(10) En vista de la conclusión a la que llegamos, así como que del expediente, surge que la Petición de certiorari de la recurrida ante el Tribunal de Apelaciones fue hecha a tiempo, resulta innecesario discutir este señalamiento del peticionario.


(11) Descartamos realizar un mayor análisis sobre el argumento de la recurrida en cuanto a que los asuntos de la propiedad nunca fueron cuestionados. Surge del extenso expediente que, en todo momento, la recurrida cuestionó la validez del laudo en su totalidad. Incluso, en el trámite apelativo con relación a la impugnación del “Laudo Final Actualizado” argumentó que todavía existía entre las partes una comu-nidad de bienes que estaba pendiente de liquidación por habérsele despojado al ár-bitro de la encomienda de efectuar la partición y liquidación de ésta.


(12) Escrito en oposición a que se expida el recurso de certiorari, pág. 2.


(13) Habiéndose otorgado las escrituras el 4 de febrero de 2008 y expedido el recurso de certiorari por el Tribunal de Apelaciones el 4 de marzo de 2008, referimos a la Regla 35(A)(1) del Reglamento del Tribunal de Apelaciones que dispone que:
“La presentación de una solicitud de certiorari no suspenderá los procedimientos ante el Tribunal de Primera Instancia, salvo orden en contrario expedida por inicia-tiva propia o a solicitud de parte por el Tribunal de Apelaciones. La expedición del auto de certiorari suspenderá los procedimientos en el Tribunal de Primera Instan-cia, salvo que el Tribunal de Apelaciones disponga lo contrario.” (Enfasis nuestro.) 4 L.P.R.A. Ap. XXII-B, R. 35.


(14) Exposición de Motivos de la Ley Núm. 19 de 22 de septiembre de 1983 (1983 Leyes de Puerto Rico 422).


(15) Véase Negociado de Métodos Alternos para la Solución de Conflictos, Datos agregados de los Centros de Mediación de Conflicto para el año fiscal 2005-2006. Disponible en http://www.ramajudicial.pr/NegMed/Centros_Mediacion/datos/ CMC05-06.pdf.


(16) Ley Púb. Núm. 282, de 30 de julio de 1947, según enmendada (61 Stat. 669), 9 U.S.C.A. sec. 1 et seq., conocida en inglés como Federal Arbitration Act.


(17) La acción de divorcio del caso de autos fue originalmente presentada por una causal culposa. Posteriormente, las partes convinieron en modificar la causal por la de consentimiento mutuo.


(18) Diversos autores reconocen los beneficios de los distintos métodos de reso-lución de conflictos en el ámbito familiar, particularmente el divorcio. Esto para atender asuntos tanto previo al divorcio como con posterioridad al mismo. Véanse: J.F. Kessler et al., Why Arbitrate Family Law Matters?, 14 J. Am. Acad. Matrimonial Law 333 (1997); T.E. Carbonneau, A Consideration of Alternatives to Divorce Litigation, 1986 U. Ill. L. Rev. 1119, 1156; R.R. Block, Divorce Arbitration: An Alternative to Mediation en Contemporary Matrimonial Law Issues: A Guide to Divorce Economics and Practice, Nueva York, Ed. Law and Business, 1985, págs. 784-794.
Asimismo, algunos autores han argumentado a favor del desarrollo de leyes especiales que regulen el arbitraje para disputas maritales y reconocen la dificultad de este tipo de arbitraje amparado en los estatutos generales de arbitraje. Véase F.L. McGuane, Jr., Model Marital Arbitration Act: A Proposal, 14 J. Am. Acad. Matrimonial Law 393 (1997). Véase, además, Carbonneau, supra, pág. 1127 (“[TJraditional techniques of arbitral adjudication would be of only limited utility in the divorce context”). Ya en 1999 el estado de Carolina de Norte adoptó un estatuto de arbitraje diseñado para los casos de derecho de familia. Éste ha sufrido ciertas enmiendas. Otros estados como Colorado, Connecticut, Indiana, Michigan, New Hampshire y Nuevo México han provisto legislación al respecto. Empero, algunas jurisdicciones han permitido por vía jurisprudencial el arbitraje de ciertos asuntos de familia a la luz de sus estatutos generales de arbitraje, mientras otras jurisdicciones han suple-*1005mentado los estatutos generales con reglas específicas para atender materias familiares. Véase L.P. Burleson, Family Law Arbitration: Third Party Alternative Dispute Resolution, 30 Campbell L. Rev. 297, 297-298 (2008) (“Unfourtunately, due to the unique nature and needs of matrimonial cases, general commercial arbitration statutes are often deficient and provide insufficient authority to address all of the issues that we face in our matrimonial cases”). Véase, además, G.K. Walker, Family Law Arbitration: Legislation and Trends, 21 J. Am. Acad. Matrimonial Law 521 (2008); G.K. Walker, Arbitrating Family Law Cases by Agreement, 18 J. Am. Acad. Matrimonial Law 429 (2003).


(19) M.S. Herrman et al., Mediation and Arbitration Applied to Family Conflict Resolution: The Divorce Settlement, 34(1) Arbitration J. 17, 18, 21 (1979). En este caso se expresa que “[t]he use of an adversarial model to reach a settlement usually increases trauma and escalates conflict”. No obstante, “[t]here are extreme cases, both positive and negative, where the techniques are not appropriate. Couples deciding on an equitable settlement prior to seeking legal assistance do not require third-party intervention. The techniques would also not be appropriate if the level of conflict between the parties is too high to permit communication”.


(20) Sobre la posible desigualdad entre las partes, véase A.R. Imbrogno, Arbitration as an Alternative to Divorce Litigation: Redefining the Judicial Role, 31 Capital U.L. Rev. 413, 427, 437 (2003) (“The problem is that to be effective, ADR demands that the participating parties be in a position of relatively equal power”).


(21) Véanse: Domke on Commercial Arbitration: the Law and Practice of Commercial Arbitration, 3ra ed., Minnesota, Ed. West Thomson, 2009, Vol. I, pág. 41-1; Carbonneau, supra, págs. 1154-1155.


(22) Previamente hemos adoptado el cumplimiento del Laudo desde su emisión en el arbitraje obrero-patronal. Esto a pesar del subsiguiente proceso judicial. Véase *1009Junta Relaciones del Trabajo v. N.Y. & P.R. S/S. Co., 69 D.P.R. 782, 816 (1949) (“El laudo aquí envuelto no es nuestro. Fue [sic] dictado por el Comité, y se emitió el 21 de junio de 1948. Cuando se pone en vigor, se hace por tanto con efecto a la fecha en que se emitió. Resolver lo contrario permitiría a los patronos emplear las dilaciones de pleitos como un medio para posponer durante meses la fecha de efectividad de un laudo que válidamente ordena la reposición”). Véase, además, Marion Manufacturing Co. v. Long, 588 F.2d 538 (6to Cir. 1978).
Aunque no descartamos que un proceso de arbitraje puede conllevar de forma justificada un extenso trámite judicial posterior, no toleraremos el uso de prácticas dilatorias que afecten el propósito del arbitraje y que intenten relitigar las disputas en los tribunales. J.R.T. v. Otis Elevator Co., 105 D.P.R. 195 (1976); Autoridad sobre Hogares v. Tribl. Superior, 82 D.P.R. 344 (1961). Advertimos que el abuso de los procedimientos judiciales sin fundamentos para dilatar el proceso arbitral o la eje-cución del laudo, podrían conllevar sanciones.


(23) J.R.T. v. Otis Elavator Co., supra, pág. 202.


(24) Véase J. Puig Brutau, Estudios de Derecho Comparado: la doctrina de los actos propios, Barcelona, Ed. Ariel, 1951, pág. 112. Véase, además, L. Diez-Picazo, La doctrina de los propios actos: un estudio crítico sobre la jurisprudencial del Tribunal Supremo, Barcelona, Ed. Bosch, 1963.


(26) Con relación a La Península, el laudo especifica que:
“[E]ra responsabilidad de ambos el contribuir los fondos requeridos para cubrir todos los pagos relacionados con los bienes inmuebles. Esto era así para todas las *1012propiedades inmuebles pertenecientes a la comunidad de bienes, excepto por la re-sidencia localizada en la Urb. La Península en Cidra (la cual pertenecía a la corpo-ración Steri-Tech, Inc. [)] y para la cual se acordó lo siguiente:
“ ‘Sobre los gastos de mantenimiento del inmueble que comprenden fumigación, sistemas eléctricos, aires acondicionados, cisterna, planta eléctrica, el portón eléc-trico; la interventora asumirá los mismos debiendo la peticionaria notificarle de la necesidad de ellos por escrito o por medio electrónico. Por otro, lado, la interventora reparará los daños ocasionados por el Huracán Georges, excepto pintar la estructura
“ORTIZ se rehusó a hacer aportación alguna por lo cual VIVONI utilizó [préstamos recibidos de Steri-Tech, Inc. y Retenciones a ORTIZ del “rédito” a ser pagado a ésta] para efectuar algunos de los pagos.
“Por otro lado, Steri-Tech, Inc. también incumplió con su obligación de proveerle el mantenimiento acordado a la propiedad en la Urb. La Península. De la evidencia desfilada surge que la mayoría de las propiedades por las cuales la comunidad de bienes se hizo responsable de mantener, no se le dio el mantenimiento adecuado. Igual suerte sufrió la propiedad a la cual Steri-Tech, Inc. se supone le diera mantenimiento.
“Es la conclusión del Árbitro que todas las partes incumplieron con sus obliga-ciones al respecto por lo cual se ordena lo siguiente:
“3— Steri-Tech, Inc., a su propio costo, deberá contratar el personal técnico requerido para efectuar las reparaciones requeridas en la residencia localizada en la Urb. La Península, dentro de los próximos 30 días.
“4— Steri-Tech, Inc. deberá proveer el mantenimiento normal requerido en dicha propiedad hasta la ejecución del laudo.” (Enfasis suplido.) Apéndice del Re-curso en apelación, pág. 867.